Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 1 of 13




   DISTRICT COURT, DENVER COUNTY, COLORADO
   1437 Bannock Street
   Denver, Colorado 80202                  DATE FILED: May 24, 2019 7:15 PM
   Telephone: (720) 865-8301               FILING ID: D5FAF3216E053
                                                           CASE NUMBER: 2019CV32070

   MARJORIE ROESINGER and STEPHEN J. ROESINGER,
   Plaintiffs

   v.

   PETCO ANIMAL SUPPLIES, INC., a Delaware corporation,              5Court Use Only 5
   PETCO ANIMAL SUPPLIES STORES, INC., a Delaware
   corporation, D.H. PACE COMPANY, INC., dba DOOR
   CONTROL SERVICES, a Delaware corporation, and
   STANLEY ACCESS TECHNOLOGIES LLC, a foreign
   limited liability company.
   Defendants

   Jeffrey A. Springer, Reg. No. 6793
   Matthew M. Holycross, Reg. No. 40463
                                                                 Case Number:
   SPRINGER & STEINBERG, P.C.
   1600 Broadway, Suite 1200
   Denver, Colorado 80202                                        Division:
   Telephone: (303) 861-2800; Facsimile: (303) 832-7116
   E-mail: jspringer@springersteinberg.com
           mholycross@springersteinberg.com

   Phil Harding, Reg. No. 20411
   Chris Parrish, Reg. No. 44874
   HARDING & ASSOCIATES, P.C.
   730 17th Street, #650
   Denver, Colorado 80202
   Telephone: (303) 762-9500
   E-mail: phil@hlaw.org
            chris@hlaw.org
   Counsel for Plaintiffs


                   COMPLAINT FOR DAMAGES AND JURY DEMAND


         COMES NOW, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, by and through
 their counsel of record, for their Complaint for Damages and Jury Demand against Defendants,
 state and alleges as follows:
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 2 of 13




                                             I. PARTIES

         1.      Plaintiff Marjorie Roesinger (“Marjorie”) is a natural person and is a resident and
 citizen of the State of Colorado, residing at 5699 S. Cedarwood Road, Greenwood Village, CO
 80121.

         2.      Plaintiff Stephen J. Roesinger (“Stephen”) is a natural person and is a resident and
 citizen of the State of Colorado, residing at 5699 S. Cedarwood Road, Greenwood Village, CO
 80121.

        3.     Plaintiffs Marjorie Roesinger and Stephen Roesinger are married, and were married
 as of August 26, 2017.

         4.      Defendant Petco Animal Supplies, Inc. and Defendant Animal Supplies Stores, Inc.
 (collectively referred to as the “Petco Defendants”) are corporations licensed and organized under
 the laws of Delaware. The Petco Defendants are authorized to do business and were doing business
 in Colorado at all relevant times herein. The Petco Defendants’ principal place of business is
 located at 10850 Via Frontera, San Diego, California 92127 and their principal mailing office is
 located at 654 Richland Hills Drive, San Antonio, Texas 78245. The Petco Defendants’ registered
 agent is Corporation Service Company, located at 1900 W. Littleton Boulevard, Littleton,
 Colorado 80120.

        5.      Defendant D.H. Pace Company, Inc., dba Door Control Services (“DH Pace”) is a
 foreign corporation and was organized under the laws of Delaware. DH Pace is authorized to do
 business and was doing business in Colorado at all relevant times herein. DH Pace’s principal
 place of business is located at 4200 Monaco Street, Denver, Colorado 80216 and its principal
 mailing office is located at 1901 East 19th Street, Olathe, Kansas 66061. DH Pace’s registered
 agent is Corporation Service Company, located at 1900 W. Littleton Boulevard, Littleton,
 Colorado 80120.

          6.     Defendant Stanley Access Technologies LLC (“Stanley”) is a foreign limited
 liability company licensed and organized under the laws of Delaware. Stanley is authorized to do
 business and was doing business in Colorado at all relevant times herein. Stanley’s principal place
 of business is located at 1000 Stanley Drive, New Britain, Connecticut 06053. Stanley’s registered
 agent is Corporation Service Company, located at 1900 W. Littleton Boulevard, Littleton,
 Colorado 80120.

                                   II. JURISDICTION AND VENUE

        7.      Jurisdiction is proper for Plaintiffs’ claims against Defendants pursuant to C.R.S.
 §13-1-124.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 3 of 13




        8.      Venue in Denver County, State of Colorado, is proper pursuant to C.R.C.P. 98
 because the incident giving rise to this Complaint occurred at 8100 W. Crestline Avenue, Littleton,
 Colorado 80123, Denver County.

                                    III. GENERAL ALLEGATIONS

        9.      Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        10.     As of August 26, 2017, the Petco Defendants were retailers operating out of a
 building on the real property located at 8100 W. Crestline Avenue, Littleton, Colorado 80123 (the
 “Property”).

        11.     To enter or exit the retail store on the Property (the “Store”), customers had to walk
 through a set of automatic sliding doors, walk through a small enclosed atrium, and then walk
 through a second set of automatic sliding doors.

         12.    The two sets of automatic sliding doors at the Store included sensors and other
 electronic equipment to operate the automatic sliding doors (the configuration of two sets of
 automatic sliding doors, sensors, and operating electronic equipment is collectively referred to as
 the “Automatic Doors”).

        13.    Upon information and belief, the Automatic Doors at the Store were designed,
 researched, manufactured, tested, advertised, promoted, marketed, sold, installed, and distributed
 by Stanley.

         14.    Upon information and belief, the Automatic Doors at the Store were the same
 automatic sliding doors, sensors, and equipment that was originally installed at the Store and were
 not replaced at any point prior to August 26, 2017.

        15.     Upon information and belief, the Automatic Doors were maintained, repaired,
 serviced, cleaned, adjusted, or otherwise cared for by the Petco Defendants and/or DH Pace prior
 to August 26, 2017.

         16.    On August 26, 2017, Marjorie and Stephen planned to visit the Store to purchase
 items from the Petco Defendants.

        17.    Marjorie was using her walker to ambulate from Plaintiffs’ car to the Automatic
 Doors and enter the Store.

        18.     Stephen was walking in front of Marjorie and entered the Automatic Doors before
 Marjorie.

         19.     Stephen walked through the first set of automatic sliding doors, into the atrium, and
 partially through the second set of automatic sliding doors.

        20.     The Automatic Doors opened for Stephen and did not close on him.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 4 of 13




           21.   Marjorie followed Stephen through the first set of automatic sliding doors.

        22.    The first set of automatic sliding doors unexpectedly closed forcefully on
 Marjorie’s walker, knocking her to the ground, causing her to strike her head.

           23.   Marjorie suffered serious and significant injuries when the Automatic Doors closed
 on her.

         24.    The Automatic Doors unexpectedly and forcefully closed on Marjorie while she
 was in the doors because they failed to stay open for enough time to allow Marjorie to pass through
 the Automatic Doors without being struck.

        25.     To operate safely, the Automatic Doors should remain open if the doorway is
 obstructed or someone is inside the doorway between the sliding doors.

        26.     To operate safely, the Automatic Doors should not close if the doorway is
 obstructed or someone is inside the doorway between the sliding doors.

         27.    Automatic sliding doors that close when the doorway is obstructed or someone is
 inside the doorway between the sliding doors are not operating safely, regardless of how the doors
 are designed or manufactured.

         28.   Automatic sliding doors that close when the doorway is obstructed or someone is
 inside the doorway between the sliding doors are not operating as designed, manufactured, or
 installed.

        29.    Safety, design, manufacturing, and installation standards concerning the Automatic
 Doors provide that properly maintained automatic sliding doors will not close if there is something
 or someone obstructing the doorway.

        30.     The Automatic Doors closed unexpectedly and forcefully while Marjorie was
 obstructing the doorway on August 26, 2017.

        31.    Defendants did not adequately or properly warn Plaintiffs that the Automatic Doors
 might close unexpectedly even when the doorway was obstructed.

           32.   Plaintiffs acted reasonably when entering the Store on August 26, 2017.

        33.      Plaintiffs did not contribute to the Automatic Doors closing on Marjorie on August
 26, 2017.

           34.   Plaintiffs did not contribute, in whole or in part, to their injuries or damages.

           35.   Plaintiffs reasonably mitigated their injuries and damages.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 5 of 13




                                     IV. CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
                     (Premises Liability Claim against the Petco Defendants)

         36.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

         37.     On August 26, 2017, Plaintiffs were walking into the Store at the Property to
 conduct business in which both Plaintiffs and the Petco Defendants were mutually interested,
 and/or the Petco Defendants expressly or impliedly represented that the public, including
 Plaintiffs, were requested, expected, or intended to enter or remain on the Property.

         38.    Accordingly, on August 26, 2017, Plaintiffs were invitees of the Petco Defendants,
 as defined by C.R.S. § 13-21-115(5)(a).

          39.   At all times relevant herein, the Petco Defendants were legally responsible for the
 activities conducted or circumstances existing on the Property and within the Store.

       40.    At all times relevant herein, and specifically on August 26, 2017, the Petco
 Defendants were “landowners” of the Property, as defined by C.R.S. § 13-21-115(1).

         41.    Under C.R.S § 13-21-115(3)(c)(1), the Petco Defendants owed Plaintiffs, invitees
 of the Property, a duty to use reasonable care to protect them from dangerous conditions about
 which the landowner knew or should have known.

         42.    The Petco Defendants knew or should have known that the Automatic Doors were
 not properly selected, installed, maintained, cleaned, cared for, set, adjusted, calibrated, inspected,
 or otherwise were not reasonably operable.

        43.     The Petco Defendants knew or should have known that the Automatic Doors
 created a dangerous condition on the Property.

         44.     The Petco Defendants unreasonably failed to take reasonable steps to protect
 Plaintiffs from the dangerous condition on the Property created by the Automatic Doors by failing
 to properly select, install, maintain, clean, care for, set, adjust, calibrate, inspect, or otherwise keep
 them reasonably operable.

         45.     The Petco Defendants’ failure to use reasonable care to protect Plaintiffs from the
 dangerous conditions on the Property about which they knew or should have known caused
 Plaintiffs to sustain injuries and damages.

         46.    As a direct and proximate result of the Petco Defendants’ action or inaction,
 Plaintiffs sustained serious bodily and mental injuries, physical impairments, physical
 disfigurement, pain and suffering, physical disability, loss of enjoyment of life, physical and
 mental pain and suffering, emotional distress, and losses of consortium, in amounts to be
 determined at the time of trial.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 6 of 13




         47.    As a direct and proximate result of the Petco Defendants’ action or inaction,
 Plaintiffs incurred substantial medical and rehabilitation expenses in the past and will incur
 medical and rehabilitation expenses in the future, in amounts to be determined at the time of trial.

        48.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.

 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against the Petco Defendants for general and special damages as proven at trial,
 pre-judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                                SECOND CLAIM FOR RELIEF
              (Negligence – plead in the alternative – against the Petco Defendants)

        49.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

         50.      Plaintiffs plead negligence in the alternative, should the Court or jury determine
 that this is not a case that falls within the Premises Liability Act.

         51.    The Petco Defendants owed the patrons of the Property, including Plaintiffs, a duty
 of reasonable care under the circumstances to protect them from dangers present on the Property,
 including the Automatic Doors.

        52.     The Petco Defendants breached its duty of due care owed to Plaintiffs by allowing
 the Automatic Doors to be in a state where they were not properly selected, installed, maintained,
 cleaned, cared for, set, adjusted, calibrated, inspected, or otherwise were not reasonably operable.

         53.     The Petco Defendants’ breach of their duty owed to Plaintiffs caused Plaintiffs to
 sustain injuries and damages.

         54.    As a direct and proximate result of the Petco Defendants’ actions, Plaintiffs
 sustained, and will continue to endure, serious bodily and mental injuries, physical impairments,
 physical disfigurement, pain and suffering, physical disability, loss of enjoyment of life, physical
 and mental pain and suffering, emotional distress, and losses of consortium, in amounts to be
 determined at the time of trial.

         55.     As a direct and proximate result of the Petco Defendants’ actions, Plaintiffs
 incurred substantial medical and rehabilitation expenses in the past and will incur medical and
 rehabilitation expenses in the future, in amounts to be determined at the time of trial.

        56.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 7 of 13




 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against the Petco Defendants for general and special damages as proven at trial,
 pre-judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                                 THIRD CLAIM FOR RELIEF
                             (Negligence against Defendant DH Pace)

        56.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

         57.    DH Pace owed patrons of the Store, including Plaintiffs, a duty of reasonable care
 under the circumstances to protect them from the dangers created by the improperly selected,
 installed, maintained, cleaned, cared for, set, adjusted, calibrated, inspected, or otherwise
 inoperable Automatic Doors at the Store.

         58.      DH Pace breached its duty of due care owed to Plaintiffs by failing to properly
 select, install, maintain, clean, care for, set, adjust, calibrate, inspect, or otherwise keep them
 reasonably operable.

       59.    DH Pace’s breach of its duty owed to Plaintiffs caused Plaintiffs to sustain injuries
 and damages.

         60.     As a direct and proximate result of DH Pace’s actions, Plaintiffs sustained serious
 bodily injuries, physical impairments, physical disfigurement, pain and suffering, physical
 disability, loss of enjoyment of life, physical and mental pain and suffering, emotional distress,
 and losses of consortium, in amounts to be determined at the time of trial.

        61.     As a direct and proximate result of DH Pace’s actions, Plaintiffs incurred
 substantial medical and rehabilitation expenses in the past and will incur medical and rehabilitation
 expenses in the future, in amounts to be determined at the time of trial.

        62.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.

 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against Defendant DH Pace for general and special damages as proven at trial, pre-
 judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                               FOURTH CLAIM FOR RELIEF
              (Strict Product Liability—Design Defect against Defendant Stanley)

        63.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 8 of 13




        64.    Stanley designed, researched, manufactured, tested, advertised, promoted,
 marketed, sold, installed, and distributed the Automatic Doors at the Store.

         65.    The Automatic Doors that Stanley designed, researched, manufactured, tested,
 advertised, promoted, marketed, sold, installed, and distributed were in an unsafe, defective, and
 unreasonably dangerous condition, which was dangerous to users who had to use the doors,
 including the Plaintiffs.

         66.    The Automatic Doors that Stanley designed, researched, manufactured, tested,
 advertised, promoted, marketed, sold, installed, and distributed were in an unsafe, defective, and
 unreasonably dangerous condition at the time they left Stanley’s possession.

        67.    The Automatic Doors were expected to and did reach the usual consumers,
 handlers, and persons coming into contact with said product without substantial change in the
 condition in which it was designed, produced, manufactured, sold, distributed, and marketed by
 Stanley.

        68.     The Automatic Doors’ unsafe, defective, and unreasonably dangerous condition
 was a direct and proximate cause of Plaintiffs’ injuries.

        69.    The Automatic Doors failed to perform as safely as an ordinary consumer would
 expect when used in an intended or reasonably foreseeable manner.

         70.    Plaintiffs’ injuries resulted from the use of the Automatic Doors, which use was
 both intended and reasonably foreseeable by Stanley.

        71.    The Automatic Doors posed a risk of danger and possible death inherent in its
 design which outweighed the benefits of that design.

        72.    The Automatic Doors were defective and unsafe, and Stanley knew or had reason
 to know that they were defective and unsafe, especially when used in the form and manner as
 provided by Stanley.

        73.    Stanley knew, or should have known, that the Automatic Doors were in a defective
 condition and were unreasonably dangerous and unsafe.

         74.    The Automatic Doors were defective in design and formulation because they were
 not reasonably fit, suitable, or safe for their intended purpose, their foreseeable risks exceed the
 benefits associated with their design, and they lacks efficacy, posed a greater likelihood of injury
 or death and were more dangerous than other available devices indicated for the same conditions
 and uses.

        75.    Stanley failed to test and study, or insufficiently tested or studied, the Automatic
 Doors before placing them in the stream of commerce.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 9 of 13




         76.    The Automatic Doors at the Store were being used for their intended purposes and
 in the intended manner, namely for use as automatic sliding doors to enter and exit the Store.

        77.   Stanley, with this knowledge, voluntarily designed its Automatic Doors in a
 dangerous condition for public use, and in particular, for use by Plaintiffs.

        78.     Stanley had a duty to create a product that was not unreasonably dangerous for its
 normal, foreseeable, and intended use.

         79.     Stanley designed, researched, manufactured, tested, advertised, promoted,
 marketed, sold, installed, and distributed a defective product which, when used in its intended or
 reasonably foreseeable manner, created an unreasonable risk to the health of consumers and to
 Plaintiffs in particular, and Stanley is therefore strictly liable to Plaintiffs for the injuries and
 damages that they sustained.

        80.     There was a safer alternative design for the Automatic Doors that was both
 technologically and economically feasible that would have eliminated or substantially reduced the
 damage that Plaintiffs sustained.

        81.     As a direct and proximate result of Stanley’s improper design of the Automatic
 Doors, Plaintiffs sustained, and will continue to endure, serious bodily and mental injuries,
 physical impairments, physical disfigurement, pain and suffering, physical disability, loss of
 enjoyment of life, physical and mental pain and suffering, emotional distress, and losses of
 consortium, in amounts to be determined at the time of trial.

        82.     As a direct and proximate result of Stanley’s improper design of the Automatic
 Doors, Plaintiffs incurred substantial medical and rehabilitation expenses in the past and will incur
 medical and rehabilitation expenses in the future, in amounts to be determined at the time of trial.

        83.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.

 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
 judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                                 FIFTH CLAIM FOR RELIEF
         (Strict Product Liability—Manufacturing Defect against Defendant Stanley)

        84.     Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        85.    Stanley designed, researched, manufactured, tested, advertised, promoted,
 marketed, sold, installed, and distributed the Automatic Doors at the Store.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 10 of 13




         86.    The Automatic Doors that Stanley designed, researched, manufactured, tested,
 advertised, promoted, marketed, sold, installed, and distributed were in an unsafe, defective, and
 unreasonably dangerous condition at the time they left Stanley’s possession.

        87.    The Automatic Doors were expected to and did reach the usual consumers,
 handlers, and persons coming into contact with said product without substantial change in the
 condition in which they were designed, produced, manufactured, sold, distributed, installed, and
 marketed by Stanley.

         88.     The Automatic Doors at the Store were defective in their manufacture when they
 left Stanley’s possession in that they deviated from product specifications, posing a serious risk
 that they could fail by closing on patrons entering and exiting the Store, thereby giving rise to
 physical injury, pain and suffering, and debilitation.

         89.     As a direct and proximate result of Stanley’s improper manufacturing of the
 Automatic Doors, Plaintiffs sustained, and will continue to endure, serious bodily and mental
 injuries, physical impairments, physical disfigurement, pain and suffering, physical disability, loss
 of enjoyment of life, physical and mental pain and suffering, emotional distress, and losses of
 consortium, in amounts to be determined at the time of trial.

        90.      As a direct and proximate result of Stanley’s improper manufacturing of the
 Automatic Doors, Plaintiffs incurred substantial medical and rehabilitation expenses in the past
 and will incur medical and rehabilitation expenses in the future, in amounts to be determined at
 the time of trial.

        91.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.

 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
 judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                                  SIXTH CLAIM FOR RELIEF
              (Strict Product Liability—Failure to Warn against Defendant Stanley)

        92.      Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

        93.    Stanley designed, researched, manufactured, tested, advertised, promoted,
 marketed, sold, installed, and distributed the Automatic Doors at the Store.

         94.     The Automatic Doors were defective due to inadequate warnings because Stanley
 knew or should have known that the Automatic Doors could fail by closing on patrons while
 entering or exiting the doors and therefore cause physical injury, pain and suffering, and
 debilitation to users of the doors, including Plaintiffs.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 11 of 13




       95.    Despite this knowledge or constructive knowledge, Stanley failed to give
 consumers and landowners adequate warning of such risks attendant to the Automatic Doors.

        96.     The Automatic Doors at the Store were used in a manner consistent with their
 intended or reasonably foreseeable uses.

         97.     As a direct and proximate result of Stanley’s failure to warn concerning the
 Automatic Doors, Plaintiffs sustained, and will continue to endure, serious bodily and mental
 injuries, physical impairments, physical disfigurement, pain and suffering, physical disability, loss
 of enjoyment of life, physical and mental pain and suffering, emotional distress, and losses of
 consortium, in amounts to be determined at the time of trial.

        98.      As a direct and proximate result of Stanley’s failure to warn concerning the
 Automatic Doors, Plaintiffs incurred substantial medical and rehabilitation expenses in the past
 and will incur medical and rehabilitation expenses in the future, in amounts to be determined at
 the time of trial.

        99.     Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.

 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
 judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                                SEVENTH CLAIM FOR RELIEF
                              (Negligence against Defendant Stanley)

        100.    Plaintiffs hereby incorporate all the preceding allegations as if fully set forth herein.

         101. Stanley owed members of the public who used the Automatic Doors to enter and
 exit the Store, including Plaintiffs, a duty of reasonable care under the circumstances in designing,
 researching, manufacturing, marketing, supplying, promoting, selling, testing, quality assurance,
 quality control, installing, and distribution of the Automatic Doors into the stream of commerce,
 including a duty to assure that the Automatic Doors would not cause harm to the foreseeable users
 of the Automatic Doors, including Plaintiffs.

         102. Stanley failed to exercise reasonable care in designing, researching, manufacturing,
 marketing, supplying, promoting, selling, testing, quality assurance, quality control, installing, and
 distribution of the Automatic Doors into the stream of commerce.

        103. Stanley knew or should have known that foreseeable users of the Automatic Doors
 were at risk of suffering harmful effects of the Automatic Doors, including having the doors
 unexpectedly close on them while inside the doors.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 12 of 13




        104. Stanley breached its duty owed to Plaintiffs, as foreseeable users of the Automatic
 Doors at the Store, in the following ways, without limitation:

           a. Negligently designing the Automatic Doors in a manner that was dangerous to
              those individuals who used the doors;

           b. Designing, manufacturing, producing, creating, and promoting the Automatic
              Doors without adequately, sufficiently, or thoroughly testing them;

           c. Failing to conduct a sufficient testing program to determine whether or not the
              Automatic Doors were safe for use;

           d. Marketing and selling the Automatic Doors when Stanley knew or should have
              known that they were unsafe and unfit for use because of the dangers they presented
              to users;

           e. Selling the Automatic Doors without undergoing proper and sufficient tests to
              determine the dangers to users;

           f. Failing to adequately and correctly warn users, including Plaintiffs, of the dangers
              of the Automatic Doors;

           g. Failing to recall the dangerous and defective Automatic Doors at the earliest date
              that it became known that the Automatic Doors were dangerous and defective;

           h. Representing that the Automatic Doors were safe for use for their intended purpose,
              when in fact, they were unsafe;

           i. Manufacturing or producing the Automatic Doors in a manner that was dangerous
              to those individuals who had to use the doors;

           j. Assembling or installing the Automatic Doors in a manner that was dangerous to
              those individuals who had to use the doors;

           k. Under-reporting, underestimating, and downplaying the serious risks and dangers
              posed by the Automatic Doors;

           l.    Failing to use care in designing and manufacturing the Automatic Doors so as to
                avoid the risks to individuals who had to use the doors;

           m. Failing to accompany the Automatic Doors with proper warnings;

           n. Failing to accompany the Automatic Doors with proper instructions for use; and

           o. Failing to conduct adequate testing to determine the safety of the Automatic Doors.
Case 1:19-cv-01868-NRN Document 1-7 Filed 06/27/19 USDC Colorado Page 13 of 13




        105. Despite Stanley’s knowledge or constructive knowledge of the Automatic Doors’
 propensity to cause harm to individuals that had to use the doors, Stanley continued to market,
 manufacture, distribute, install, and sell the Automatic Doors.

         106. Stanley knew or should have known that users of the Automatic Doors, including
 Plaintiffs, would suffer foreseeable injury and would be at increased risk of suffering an injury as
 a result of Stanley’s breach of the duty owed to Plaintiffs and Stanley’s failure to exercise
 reasonable and ordinary care.

         107. As a direct and proximate result of Stanley’s actions, Plaintiffs sustained, and will
 continue to endure, serious bodily and mental injuries, physical impairments, physical
 disfigurement, pain and suffering, physical disability, loss of enjoyment of life, physical and
 mental pain and suffering, emotional distress, and losses of consortium, in amounts to be
 determined at the time of trial.

         108. As a direct and proximate result of Stanley’s actions, Plaintiffs incurred substantial
 medical and rehabilitation expenses in the past and will incur medical and rehabilitation expenses
 in the future, in amounts to be determined at the time of trial.

        109. Plaintiffs are entitled to recover all their damages and losses in amounts to be
 determined at the time of trial.

 WHEREFORE, Plaintiffs, Marjorie Roesinger and Stephen J. Roesinger, pray for judgment in
 their favor and against Defendant Stanley for general and special damages as proven at trial, pre-
 judgment interest from August 26, 2017, post-judgment interest as provided for by law, costs,
 expert witness fees and all other damages to be determined at trial, loss of consortium damages,
 and for such other and further relief as the Court deems just and proper in the premises.

                                                       V. JURY DEMAND

           Plaintiffs hereby demands a trial to a jury of six (6) concerning all issues so triable.

 DATED May 24, 2019.                                            Respectfully submitted,

 SPRINGER & STEINBERG, P.C.                                     HARDING & ASSOCIATES, P.C.

 E-Filed and/or E-Served pursuant to C.R.C.P. 121, §1-26.       E-Filed and/or E-Served pursuant to C.R.C.P. 121, §1-26.


 /s/ Matthew M. Holycross                                       /s/ Phil Harding
 Jeffrey A. Springer, Reg. No. 6793                             Phil Harding, Reg. No. 20411
 Matthew M. Holycross, Reg. No. 40463                           Chris Parrish, Reg. No. 44874
 Co-counsel for Plaintiffs                                      Co-counsel for Plaintiffs

 Plaintiffs’ Address:
 5699 S. Cedarwood Road
 Greenwood Village, CO 80121
